Citation Nr: 0124118	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  92-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
labyrinthine dysfunction, to include Meniere's disease.

2.  Entitlement to an assignment of a higher initial 
evaluation for service-connected otitis externa currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1995 rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for hearing 
loss and labyrinthine dysfunction and denied an evaluation in 
excess of 10 percent for otitis externa.


FINDINGS OF FACT

1.  The veteran's hearing loss and Meniere's disease are 
causally and etiologically related to service.

2.  The veteran's otitis externa is manifested by symptoms 
reflective of scaling of the external auditory canals 
consistent with an ongoing external ear disease.


CONCLUSIONS OF LAW

1.  Hearing loss and labyrinthine dysfunction, to include 
Meniere's disease, was incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.385 (2001).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected otitis externa have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.31, 4.87, Diagnostic Code 6210 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.


I.  Service connection for hearing loss and labyrinthine 
dysfunction, to include Meniere's disease

The veteran claims he is entitled to service connection for 
hearing loss and labyrinthine dysfunction, to include 
Meniere's disease.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  With regard 
to hearing loss, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).  Additionally, the United 
States Court of Appeals for Veterans Claims has held that 
when audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet.App. 155, 160 (1993).

The veteran's service medical records show treatment in 
service for bilateral otitis externa, but they do not show 
treatment for any type of hearing loss.  In 1964 he was 
admitted for observation for a seizure disorder following a 
possible concussion when he fell off a truck while on duty.  
The separation examination is silent as to both ear infection 
and hearing loss.

VA examinations conducted within the past ten years indicate 
the veteran to be suffering from hearing loss and some active 
ear disease, but do not provide any clear indication that his 
current disabilities may be related to service.  

The most recent evidence of record includes a VA audiological 
examination conducted in April 2000.  The examiner noted that 
the veteran's medical records and C file indicated that he 
suffers from progressive hearing loss.  While on active duty, 
the veteran had been exposed to loud sounds from artillery 
fire and did not have any hearing protection.  The veteran's 
records also indicated a history of otitis externa and a 
diagnosis of Meniere's disease.  The veteran currently 
complained of decreased hearing, dizziness and tinnitus.  His 
hearing levels measured in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
45
45
LEFT
25
40
35
35
45

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 88 percent in the left ear.  
Following the examination, the diagnosis indicated a mild to 
severe sensorineural hearing loss in the right ear.  Left ear 
results indicated a mild to moderate sensorineural hearing 
loss.  The speech recognition thresholds were consistent with 
pure tone thresholds, indicating good patient reliability.  
Word recognition scores were fair in the right ear and good 
in the left ear.  Tympanometry revealed normal middle ear 
function bilaterally, and acoustic reflexes were obtained at 
reduced sensation levels or were absent bilaterally.  A final 
diagnosis indicated Meniere's disease, bilateral 
sensorineural hearing loss, tinnitus and chronic otitis 
externa.  The examiner indicated that it was his opinion that 
the veteran's Meniere's disease and otitis externa were not 
related to his military service.

An August 2000 addendum to the April 2000 VA examination was 
also included in the claims file.  Following review of the 
veteran's C file along with his service medical records, the 
examiner indicated that otitis externa had developed during 
military service and was treated during that time but there 
is no evidence to show that it was due to his military 
service.  The only connection between the veteran's hearing 
loss to his military service was through the veteran's 
statements.

An opinion by a VA Specialist was submitted in June 2001.  
Following a review of the veteran's service medical records 
and claims file, the doctor stated that it was his opinion 
that it was as likely as not that the veteran's current 
hearing impairment was related to, and/or results from his 
military service.  The doctor also stated that it was as 
least likely as not that the veteran's Meniere's disease 
resulted from an in-service head injury or application of 
ionizing radiation to his temporal bones while in service, 
and that his current hearing disability and tinnitus result 
from the Meniere's disease.  Also, it was noted that neither 
the veteran's current hearing disability nor his Meniere's 
disease was caused or aggravated by his service-connected 
otitis externa.

Based on the evidence contained in the record, the Board 
finds that the veteran's hearing loss and labyrinthine 
dysfunction, to include Meniere's disease, are related to the 
acoustic trauma the veteran was exposed to while in service.  
The veteran's April 2000 VA examination clearly shows that 
the criteria for hearing loss set forth in 38 C.F.R. § 3.385 
have been met.  Also, the statement from the VA Specialist 
provides a nexus opinion as to the etiology of the veteran's 
current bilateral hearing loss as his exposure to trauma 
suffered during service.  This opinion as to the etiology of 
the veteran's hearing loss is uncontroverted and not 
contradicted by any other medical evidence or opinion.

As to the claim for labyrinthine dysfunction, to include 
Meniere's disease, due to the fact that this claim is related 
to the veteran's claim for hearing loss, the preponderance of 
the evidence is in favor of granting service connection as 
this case presents such a state of balance between the 
positive evidence and negative evidence to allow for a 
favorable determination.  See Gilbert v. Derwinski, 1 
Vet.App. 49, (1990). Therefore, the Board concludes that 
service connection for hearing loss labyrinthine dysfunction, 
to include Meniere's disease, is warranted.


II.  Increased rating for otitis externa

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for otitis externa.  As such, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of all the 
evidence, if any reasonable doubt arises regarding the degree 
of disability such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3.  Furthermore, a disability 
rating may require re- evaluation in accordance with changes 
in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal is as follows.  
In February 1966, the veteran filed a claim for service 
connection for otitis externa.  In a June 1966 rating 
decision, the RO granted service connection and assigned a 10 
percent evaluation from February 1966.  That decision was 
based on evidence that included the veteran's service medical 
records which revealed treatment for infection of external 
auditory meatus, chronic, bilateral.  In December 1985, the 
veteran filed a claim for an increased rating based on his 
claim that his service-connected condition had gotten worse.  
In February 1986, the RO confirmed and continued the 10 
percent evaluation.  The veteran appealed this decision, and 
in a February 1988 decision, the Board denied the veteran's 
claim for a rating in excess of 10 percent for his service-
connected otitis externa.

Due to the fact that the veteran had not had an examination 
since 1986, the Board, in June 1993, remanded the veteran's 
claims for VA examination, and for the veteran to submit the 
names and addresses of all individuals and VA facilities that 
have treated him since discharge.  And in an April 1995 
rating decision, the RO denied both service connection for 
hearing loss and labyrinthine dysfunction as well as an 
increased rating for otitis externa.

The most recent evidence of record includes a VA examination 
in April 2000.  During the examination, the veteran stated to 
the examiner complaints of hearing loss, intermittent 
dizziness and recurrent otitis.  He maintained that he 
suffers from recurrent episodes of ear infections that occur 
approximately every three months.  Physical examination 
revealed normal tympanic membranes bilaterally with scaling 
of the bilateral external auditory canals, which was 
consistent with an ongoing external ear disease.  The 
auricles and mastoids are unremarkable bilaterally.  There 
was no evidence of tympanic membrane effusion or perforation.  
The final diagnosis was chronic otitis externa.

The veteran is currently receiving the maximum allowable 
rating for otitis externa under 38 C.F.R. § 4.87.  No higher 
rating is provided for under Diagnostic Code 6210, nor is any 
other Diagnostic Code applicable under the circumstances of 
this case.  In regard to the potential applicability of 
38 C.F.R. § 3.321(b)(1) (an extra-schedular rating), the 
Board will address that matter below.  

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's otitis externa, as 
well as the current clinical manifestations and the effect 
these disabilities may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the severity of the otitis externa during the 
entire period from the initial assignment of disability 
ratings to the present time.  See Fenderson, 12 Vet. App. at 
125-126.  The Board acknowledges the veteran's contentions 
that his otitis externa is more severe than a 10 percent 
rating, and that he should be granted a higher rating based 
on the severity of his disability.  However, the veteran's 
lay assertions in regard to his otitis externa are 
insufficient to establish entitlement to an increased rating 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Further, the evidence does not reflect that the veteran's 
otitis externa adversely affects his employment.  The Board 
emphasizes that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's otitis 
externa has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection for hearing loss and labyrinthine 
dysfunction, to include Meniere's disease, is granted.

Entitlement to an increased rating in excess of 10 percent 
for otitis externa is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

